Citation Nr: 1210690	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  07-23 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for diabetes mellitus type II. 

2.  Entitlement to an initial compensable rating for residuals of stroke, secondary to diabetes mellitus type II.

3.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the right lower extremity, secondary to diabetes mellitus type II.

4.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the left lower extremity, secondary to diabetes mellitus type II.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include social phobia, anxiety disorder, agoraphobia with panic disorder, and depression.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESSES AT HEARING ON APPEAL

Appellant and M.P.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1970 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In October 2006, the RO denied an increased rating for diabetes mellitus type II, and granted service connection for residuals of stroke and peripheral neuropathy of the bilateral lower extremities, secondary to diabetes mellitus type II.  The RO denied service connection for social phobia in March 2007.  

The Veteran testified at an RO hearing in February 2008.  A transcript is of record.

Although the RO framed the psychiatric claim as service connection for social phobia, the Veteran actually claimed service connection for anxiety.  The medical evidence also shows diagnoses of anxiety disorder, depression, and agoraphobia with panic disorder, in addition to social phobia.  Therefore, the Board has reframed the issue as a claim for an acquired psychiatric disability to include social phobia, anxiety disorder, agoraphobia with panic disorder, and depression, pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.).  


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Diabetes Mellitus Type II

The Veteran filed his increased rating claim for diabetes in July 2006.  He asserts that his diabetes requires insulin, a restricted diet, and regulation of activities.  He testified at the RO hearing in February 2008 that he was told to regulate his activities about a year ago.

The Veteran is presently assigned a 20 percent rating for diabetes mellitus.  Under 38 C.F.R. § 4.119, Diagnostic Code 7913, a 40 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.

The Veteran underwent VA examinations in August 2006, March 2008, and May 2010.  These records, in addition to other treatment records, show that the Veteran's diabetes requires restricted diet and insulin, but not regulation of activities.

The Veteran noted on a VA Form 21-4142 that he was treated for his diabetes mellitus type II (among other disabilities) by a Dr. William Harris at the Baptist Medical Clinic in Byram, Mississippi from 1999 to present; however, this facility notified VA in November 2007 that they had no record of the Veteran.  It is worth noting that the RO reversed the middle and first names of the Veteran on the request for records from this clinic.  

There is no record in the claims file that the Veteran was notified that VA was unable to obtain these records.  The subsequent September 2010 supplemental statement of the case did not list the records in the evidence.  However, the provisions of 38 C.F.R. § 3.159(e) specifically require that VA provide the claimant with notice of any failed attempts to obtain relevant non-Federal records.  The RO also noted in the March 2007 letter that VA would notify the Veteran if they were unable to obtain any evidence.  Therefore, the RO must notify the Veteran that it was unable to obtain records from the Baptist Medical Clinic and describe any further action VA will take in adjudicating his claim.  Also, since the RO provided the incorrect first name on the original request, additional efforts should be made to obtain these records.

As the case must be remanded for foregoing reasons, the Veteran should also be afforded a current VA examination to assess the current severity of his diabetes mellitus type II.  

Peripheral Neuropathy Secondary to Diabetes Mellitus Type II

The RO granted service connection for peripheral neuropathy of the bilateral lower extremities in October 2006 assigning 10 percent evaluations, effective November 23, 2004.

A November 23, 2004 VA outpatient treatment record shows an assessment of neuropathy.  He complained of painful burning and tingling in the feet and had 6 out of 10 on the monofilament examination.  He was started on Elavil.  

The Veteran underwent VA examinations in September 2006 and March 2008, which noted mild sensory loss in the feet; and again in May 2010, noting moderate incomplete sensory loss in the feet.

However, other treatment records indicate that the Veteran's peripheral neuropathy is actually severe.  A July 2007 VA diabetes clinic follow-up note indicates that the Veteran has severe peripheral neuropathy.  A January 2008 VA diabetic foot care treatment record notes that his private podiatrist increased his dosage of neurotonin.  An August 2011 VA diabetes clinic follow-up note also mentions that the Veteran had difficulty walking from some residual hemiparesis.  It was noted that this was from a previous cerebrovascular accident but the findings also could be relevant to his diabetic neuropathy.

The Veteran's peripheral neuropathy of the bilateral lower extremity is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520 for neuritis, neuralgia, or complete or incomplete paralysis of the sciatic nerve.  Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve.  A 30 percent rating is warranted for severe incomplete paralysis of the sciatic nerve.  Finally, a 40 percent rating is warranted for complete paralysis of the sciatic nerve with foot droop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a.

Given the varied findings of record regarding mild, moderate, and severe neuropathy, an examination and opinion is warranted to resolve these disparate findings and to determine whether higher ratings are applicable.

Acquired Psychiatric Disorder Secondary to Stroke Residuals

The Veteran seeks service connection for an anxiety disorder, secondary to service-connected stroke residuals.  The claim was received by the RO on October 30, 2006.  Thus, the amendment to secondary service connection claims requiring that a baseline level of disability be established in determining the level of aggravation applies to the Veteran's claim.  See 38 C.F.R. § 3.310(b) (effective October 10, 2006).  

A July 2004 VA treatment record notes that the Veteran had problems with sleep; about three times a week he would awaken without returning to sleep.  He also complained of palpitations, sweating, trembling, sensations of shortness of breath, chest discomfort, nausea/abdominal distress, feeling dizzy and lightheaded, and fear of losing control.  It was noted that presently his daughter was scheduled to have an operation removing one of her kidneys.  It was further noted that the Veteran had a history of mood disorder related to his divorce about seven years ago.  He had been treated with Paxil with no similar problems in the past five to six years.  The Axis I diagnoses were depression, insomnia, and anxiety.  

A later July 2004 VA mental health treatment record shows an impression of panic disorder without agoraphobia, likely related to thyroid disorder.  In November 2004, a VA treatment record also shows an assessment of agoraphobia with panic disorder, though the corresponding treatment record was not in the file.

In April 2006, the Veteran presented to Urgent Care at the VAMC in Jackson complaining of anxiety and intermittent headaches for the past month.  He indicated that he could not function normally.  He reportedly had tremors with these headaches and could not explain his behavior changes.  He was in extreme distress and reported that these symptoms of distress started about one month ago.  The Veteran and his wife stated that the symptoms were similar about two years ago before he started coming to the mental health outpatient clinic.  It was noted that the Veteran's behavior was inconsistent with a panic attack and more likely a hypoglycemic episode.  After he was given a snack with a sugar drink he became more relaxed and reported great relief from his previous discomfort.  The impression was hypoglycemic episodes periodically, on top of anxiety and agoraphobia.  

CT and MRI scans of the brain dated in April and May 2006 subsequently confirmed that the Veteran had had a stroke.

In July 2006, the Veteran underwent a private mental status examination as part of a disability determination.  He was found to be extremely anxious and just repeatedly grasped his hands.  He stated that his anxiety was constant and began when he had a stroke.  He indicated that his heart would race and that he would perspire and could not stay still and fidgeted, and that his anxiety was worse when in crowds or around strangers.  The psychologist noted that the Veteran appeared very credible, in addition to being extremely tremulous and anxious.  The diagnostic impression was anxiety disorder, severe, with features of panic and agoraphobia.  It was noted that some of his tremulousness could be attributable to possible neurological factors.  He also had mild to moderate indications of a depressive disorder and cognitive disorder.

The Veteran was later granted SSA disability benefits with a primary diagnosis of affective mood disorders and a secondary diagnosis of anxiety related disorders.  SSA determined that the disability began in April 2006.

The Veteran underwent a VA mental health examination in March 2007.  It was noted that the Veteran's primary diagnosis had been anxiety disorder but that there had been some suspicion that previous episodes previously thought to be panic attacks may, in fact, have been mild hypoglycemic events.  The Veteran indicated that currently he felt fidgety and that when he was in public this was more pronounced.  He did not endorse feeling anxious internally and stated that when he reported anxiety he was referring largely to hand movements and accompanying trouble with speech.  The Axis I diagnosis was social phobia.  

The examiner commented that this was an unusually complex case.  The Veteran reported that his internal feelings are not especially anxious most of the time.  He did describe a social phobia, which had developed over the past one year and which he attributed to embarrassment and/or frustration over a peculiar speech pattern and jerky hand movements that he referred to as fidgetiness.  

In August 2007 and again in January 2008, VA treatment records show the Veteran was observed anxious, nervous, and shaking diffusely.  It was noted that he was being followed in psychiatry with an assessment of anxiety and depression.

The Veteran underwent another VA mental health examination in March 2008 with Dr. Allred.  The examiner noted that the Veteran's speech impaired his communication significantly and made him noticeably more anxious as he struggled to say certain words.  His concentration also was somewhat impaired and noticeable in that he would lose his train of thought in answering questions.  He made a sincere effort to be precise with his answers and his answers were logical and appropriate once he got them out.

He noted a history of depression in 1997 when he divorced but his anxiety and depression were manageable.  He was only on Paxil for about six to eighth months.  He indicated that his life changed dramatically after his stroke in April 2006 and that he started to have panic attacks, especially out in public.  He started avoided being around people and limited his outings to when he was certain no people would be around.  He denied having any panic or avoidance of social places prior to his stroke.  He described his mood as anxious and depressed.  His concentration also was noted as being impaired during the interview in that he would forget what he was saying.  The Axis I diagnosis was anxiety disorder.  

The examiner commented that this was an unusual and complex case, as was stated on previous evaluations.  There was documentation that the Veteran had diagnosis and treatment of depression in 1997 and an anxiety disorder as early as 2004.  His symptoms were controlled with medication and he was able to work until his stroke in 2006.  He had been given several psychiatric diagnoses over the years including depression, panic disorder with and without agoraphobia, anxiety disorder, and social phobia.  At this time the Veteran met the DSM-IV-TR criteria for anxiety disorder, and not panic disorder.  It was noted that the DSM-IV-TR specifically stated that if an individual's social phobia symptoms were related to the social impact of having a general medical or mental disorder then the diagnosis of social phobia is not made.  The examiner found that it was at least as likely as not that the Veteran's previous anxiety disorder had been aggravated by his medical condition of stroke.  The Veteran's psychiatric disorder was stable and controlled with medication, until his stroke, which worsened his anxiety and agoraphobia, and significantly impaired his daily function.  The examiner further commented that his anxiety disorder was not caused by his thyroid disease.

In September 2008, the RO requested that the previous VA examiner, Dr. A., provide a statement of the baseline manifestation of the Veteran's anxiety disorder prior to the aggravation.  Dr. A. responded in September 2008 that after review of the Veteran's medical records, which included primary care provider notes, mental health provider notes, and neurology evaluation, it appeared that the Veteran's GAF and functional status related to his anxiety disorder were back to baseline (as it was prior to his stroke in April 2006).  Dr. A. determined that it appeared that there was an acute and transitory worsening of his anxiety disorder for a time after the stroke was diagnosed but that now there was no aggravation of the anxiety disorder that could be said to be caused by the stroke.

The records relied on by Dr. A. in her assessment do not appear to be in the claims file.  Though the records of treatment for the Veteran dated from 2001 to 2011 have been associated with the claims file, it seems that the Veteran's psychiatric treatment records from the Jackson VAMC were not associated with the file.  The records from Jackson periodically note that the Veteran is being followed by psychiatry and occasionally note the dates of the last visits; however, there are no corresponding treatment records in the file.  As Dr. A. has relied on some of these records in her assessment that in spite of her previous opinion in March 2008, the Veteran's anxiety disorder, in fact, was not aggravated by his stroke in April 2006, these records are important to the Veteran's claim.

In addition, the Veteran continued to receive psychiatric care from a private psychiatrist from April 2009 through January 2011 and was given diagnoses of major depression and panic disorder with agoraphobia.  These records should be considered in determining the present level of severity of any psychiatric disorder for purposes of resolving the issue of aggravation.

There also appears to be a neurological component to the Veteran's symptoms, which is also addressed in the Board's remand section involving residuals of stroke.  To the extent possible, any psychiatric symptoms should be separated from any neurological problems.  


Residuals of Stroke Secondary to Diabetes Mellitus Type II

VA treatment records in April 2006 show that the Veteran had had a stroke secondary to his diabetes mellitus type II.  The Veteran filed a claim for impairment associated with his stroke in July 2006.  In October 2006, the RO granted service connection for a stroke and assigned a 100 percent rating from July 19, 2006, and a noncompensable (0 percent rating) from December 1, 2006.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8008, thrombosis of brain vessels are to be rated as 100 percent disabling for six months, and thereafter rate on residuals, with a minimum of 10 percent.  In rating diseases and residuals of neurological conditions and convulsive disorders, it is noted that speech disturbances, tremors, and visceral manifestations, among other symptoms, should especially be considered.  38 C.F.R. § 4.124a.

The record shows that in April 2006, the Veteran presented to Urgent Care at the VAMC in Jackson complaining of tremors with the headaches.  He was in extreme distress and reported that these symptoms of distress started about one month ago.  An April 2006 CT scan of the brain showed a small focus of decreased density in the left basal ganglia, which was suspicious for a lacunar type infarct.  A May 2006 MRI report shows a focus of abnormal signal in the left basal ganglia corresponding to the abnormality seen on a recent CT.  It was noted that this might represent a subacute infarct.  A May 2006 VA neurology consult notes that a recent MRI had confirmed a subacute ischemic stroke.  It was noted that his speech was normally halted.

In July 2006, the Veteran underwent a private mental status examination as part of a disability determination.  He was found to be very tremulous and fidgety and rocked constantly.  His speech was halting and he had difficulty formulating words and seemed to pressure himself to respond but was often very slow.  The diagnostic impression was anxiety disorder, severe, with features of panic and agoraphobia.  It was noted that some of his tremulousness could be attributable to possible neurological factors.  He also had mild to moderate indications of a depressive disorder and cognitive disorder.

The Veteran underwent a VA examination in September 2006 to evaluate complications of diabetes.  It was noted that the Veteran had a stroke in April 2006 manifested by feeling poorly and headache.  The examiner (Dr. U.) noted that the Veteran's residuals included fidgeting a lot and some expressive language difficulty, though the neurology clinic note of the previous day prior to the September 2006 examination, and psychology notes several years back indicated that this predated the event.  Dr. U. determined that there were no residuals of stroke and noted that the Veteran's fidgetiness predated the stroke by several years.  

The Veteran underwent a VA mental health examination in March 2007.  The Veteran indicated that currently he felt fidgety and that when he was in public this was more pronounced.  He did not endorse feeling anxious internally and stated that when he reported anxiety he was referring largely to hand movements and accompanying trouble with speech.  He felt frustrated with his speech problem, which he stated developed over the past 10 months.  He recalled stammering as a child and his mother taking him to see a speech therapist.

The examiner noted Dr. U.'s finding on a previous examination in September 2006 that the Veteran's "fidgetiness predates the cerebral infarct by several years."  The Veteran stated that in general he did not feel anxious inside and did not consider himself depressed or even mentally ill.  When asked what he meant by anxiety he referred to the fidgeting and the fact that this worsened significantly in public settings.  The Axis I diagnosis was social phobia. 

The examiner commented that this was an unusually complex case and that if the fidgetiness had been present for years, then the examiner noted there was at least a possibility that it represented some type of motor tic, though the etiology was obscure.  If, as the Veteran stated, the onset had been since April 2006, there was a possibility that it presented in some way an abnormal basal ganglia movement phenomenon, but this seemed exceedingly unlikely.  

In August 2007 and again in January 2008, VA treatment records show the Veteran was observed anxious, nervous, and shaking diffusely.  His voice was shaky and sporadic and he was stuttering (as always). 

The Veteran's mother submitted a letter dated in February 2008 noting that the Veteran never had a stammering or stuttering speech problem until after his stroke in April 2006.  She indicated that when he was 4 or 5 years old, he had a problem pronouncing "s" but she worked with him and by the time he started school his speech was clear.  The Veteran also submitted testimony making similar assertions at the RO hearing in February 2008.

Dr. U. was requested to provide another opinion addressing any stroke residuals in March 2008.  He noted that the Veteran was a little hesitant in expression at times with a quasi-stutter, but repeated well.  There was an intermittent tremor with an almost athetoid quality to it involving both hands.  Dr. U. stated that his conclusions remained identical to his examination in September 2006.  The Veteran had no residuals of stroke.  He tended to stutter somewhat but language function was normal.  Medical records indicated that his speech anomaly predated the stroke.  The stroke also was an unlikely cause of stuttering.  Likewise, the fidgeting was documented in the medical records as predating the stroke.  Dr. U. further found that the left basal gangion lacune would be unlikely to cause bilateral symptoms (should be restricted to the right side).  

The Veteran underwent another VA mental health examination in March 2008.  The examiner noted the Veteran's psychiatric history since July 2004 through the time of the stroke in April 2006, to present.  The examiner indicated that the interview that day was quite lengthy and difficult because of the Veteran's speech impairment.  It impaired his communication significantly and made him noticeably more anxious as he struggled to say certain words.  He sat with his hands holding his knees for most of the interview to control the tremor in his hands.  His concentration also was somewhat impaired and noticeable in that he would lose his train of thought in answering questions.  He made a sincere effort to be precise with his answers and his answers were logical and appropriate once he got them out.

He started by wanting to clarify that he was adamant that his speech impairment and tremor, which he called fidgetiness, started after his stroke in April 2006 and that he had to stop working because of the tremor since his job as a welder required precise hand control.  He noted that he had a stuttering problem as a pre-schooler but that this was resolved when he went to school.  He denied having any speech problem or panic or avoidance of social places prior to his stroke.  Psychomotor activity was restless with frequent hand movement and tremor of the hands.  His speech was very slow and deliberate with a severe stutter and difficulty saying words with "s" sound.  

A May 2010 VA diabetes examination report noted that the Veteran complained of imbalance since his stroke in 2006.

Dr. U. also provided a third opinion and examination in May 2010.  It was noted that the Veteran stuttered a lot and appeared to have trouble finding words but his language was normal.  He fidgeted a lot and there was some mild tremor at rest and with posture from time to time.  Five finger movements were slow but accurate and he had more trouble on the left side.  Dr. U. stated that his conclusions remained nearly identical to his examination in September 2006 and March 2008.  The Veteran had no motor or higher cortical residuals of stroke.  He tended to stutter somewhat but language function was normal.  Medical records indicated that the speech anomaly predated the stroke.  The stroke was an unlikely cause of the stuttering.  Likewise, the fidgeting was documented in the medical records predating the stroke.  The left basal gangion lacune would be unlikely to cause bilateral symptoms (should be restricted to the right side).  On that day's examination the Veteran appeared to have some mild incomplete left sided sensory loss (face and arm), which suggested a more recent lacunar stroke and which was not present on last examination.  Dr. U. noted that diabetes and elevated cholesterol were both risk factors for stroke and he could not determine the relative contributions of each to total symptoms.  

In reviewing the medical evidence of record, the Board finds that the opinions from Dr. U. are not sufficient for making a determination in this case for a number of reasons.  Dr. U. determined that the Veteran did not have any stroke residuals, in part, because previous treatment records showed that he had complained of fidgetiness prior to his stroke and that his speech problems also predated the stroke.  Initially it is noted that the neurology report that Dr. U. indicated showed that the Veteran's fidgetiness predated the stroke is not reflected in the file.  The neurology record was apparently dated the day prior to the September 1, 2006 VA examination report.  There is an August 30, 2006 VA mental health examination report, but no mention of any neurological findings on this report or separate neurological record dated August 30, 2006 in the claims file.  This record should be associated with the claims file.

Next, the rationale Dr. U. used for his opinion is not very probative.  It is true that in July 2004, VA treatment records show the Veteran complained of palpitations and trembling, among other symptoms.  At that time he was given diagnoses of depression, insomnia, anxiety, and agoraphobia with panic disorder.  However, the treatment records do not reflect consistent findings of trembling and fidgetiness until after the stroke; nor do medical records reflect any findings of stuttering or speech problems prior to the stroke.  The Veteran and his mother have both indicated that the Veteran did not stutter prior to the stroke.  He reportedly could not properly pronounce the letter "s" as a child but this was resolved at that time.  A May 2006 MRI report noted that his speech was normally halted and a January 2008 VA treatment record noted stuttering, as always.  But these records are both after the time of the stroke and it is not clear if the findings were meant to apply to the time period prior to the stroke.

Even though Dr. U. has determined that a stroke is unlikely to cause stuttering, the fact that the Veteran's speech problems were not manifested until after the stroke in April 2006 needs to be resolved.  The fact that more consistent complaints of fidgetiness are not reflected in the record until after the stroke also should be addressed.  

In addition, while there appears to be a psychological component to the Veteran's complaints, it is not clear the extent to which they might be intertwined with any neurological complaints.  The Veteran has a diagnosis of anxiety disorder, but psychiatric evaluation in July 2006 showed that some of his tremulousness could be attributable to possible neurological factors.  On psychological evaluation in March 2007, the Veteran also indicated that his tremors were not really associated with anxiety.  

Some of the findings of record also indicate that the Veteran's symptoms might be attributed to hypoglycemia from uncontrolled diabetes mellitus.  At the time of the Veteran's emergency treatment in April 2006 when the Veteran complained of tremors and headaches, it was noted that the Veteran felt better after eating a snack and drinking a sugar drink.  A VA mental health examiner in March 2007 also noted that there had been some suspicion that previous episodes previously thought to be panic attacks may, in fact, have been mild hypoglycemic events.  

Moreover, Dr. U. noted in passing on his last examination provided in May 2010 that it appeared that the Veteran had had another lacunar stroke since the last evaluation in March 2008, as the Veteran had some sensory loss on the left side of his face not previously shown.  Dr. U. mentioned that both diabetes and high cholesterol could cause a stroke.  An August 2011 VA diabetes mellitus follow-up note also shows the Veteran continued to have difficulty walking from some residual hemiparesis from a previous cerebrovascular accident.  Additional examination is warranted with respect to these findings.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all relevant treatment records from the VAMC in Jackson dated from 1984 to 2001 and from September 2011 forward.  

2.  Obtain copies of all mental health treatment records from the VAMC in Jackson dated from 2001 to present.  Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO with respect to the claim.

3.  Obtain copies of a neurological evaluation from the VAMC in Jackson dated, August 30, 2006, as referenced by Dr. U. on a September 1, 2006 VA examination report.  Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO with respect to the claim.

4.  Make arrangements to obtain the Veteran's complete treatment records from Dr. William Keith Harris at Baptist Medical Center, dated from 1999.  Note that the Veteran's first and middle names were reversed on the original request for records from this facility, and his correct name should be used in making this request.  

Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO with respect to the claim.

5.  Thereafter, schedule the Veteran for a VA diabetes mellitus examination.  The claims folder should be made available to and reviewed by the examiner.  

The examiner is asked to state whether the Veteran's diabetes mellitus type II requires the following:

(a)  Insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).

(b)  Insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or other noteworthy complications.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Schedule the Veteran for a VA neurology examination by a physician.  The claims folder should be made available to and reviewed by the examiner.  

The examiner should identify all residuals attributable to the Veteran's neuropathy of the lower extremities and neuritis.  The examiner should specifically discuss the extent, if any, of paralysis of the nerves involved.  Specifically, the degree of paralysis or incomplete paralysis caused by the peripheral neuropathy secondary to diabetes mellitus should be assessed.  

The examiner should identify all residuals attributable to the Veteran's stroke.  The examiner should provide a comprehensive diagnosis of any present neurological disorder manifested by left-sided facial numbness, stuttering or other speech impairment, fidgetiness and/or trembling, etc.  In making this assessment, please state the likelihood that the Veteran has had another diabetes-related stroke in the period from March 2008 to May 2010 based on the medical findings and present CT and/or MRI examination of the brain.  (See Dr. U.'s May 20, 2010 VA examination report).  The examiner should determine whether any current neurological disorder is a residual of the Veteran's stroke and describe the severity of any such disorder.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.
 
7.  Schedule the Veteran for a VA psychiatric examination with a physician.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should provide a comprehensive diagnosis of all present psychiatric disorder(s), e.g., anxiety disorder, panic disorder, depression, social phobia, agoraphobia with panic disorder, etc.

The examiner also should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder was caused by the Veteran's stroke(s) and/or diabetes mellitus.  

(b)  Whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder was aggravated by the Veteran's stroke(s) and/or diabetes mellitus.  If so, please state, to the extent possible, the baseline level of severity of the psychiatric disorder before the onset of aggravation.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.
 
8.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the examiner for corrective action.

9.  Finally, readjudicate the claims on appeal.  If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


